UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported):May 23, 2011 Tengion, Inc. (Exact name of registrant as specified in its charter) 001-34688 (Commission File Number) Delaware 20-0214813 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation) 2900 Potshop Lane, Suite 100 East Norriton, PA 19403 (610) 292-8364 (Address of principal executive offices, with zip code) (610) 292-8364 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On May 23, 2011, Tengion, Inc. (the “Registrant”), entered into that certain Second Amendment to Lease (the “Second Amendment”) with Fawn Industrial, LLC and 1881 Industrial LLC (together, “Landlord”).Pursuant to the terms of the Second Amendment to Lease, the Registrant exercised its first renewal term under its Lease, dated June 6, 2005, as amended by that First Amendment to Lease dated March 15, 2007 for the premises located at 3929 Westpoint Blvd., Winston-Salem, NC (together, the “Lease”).The first renewal term provides for an additional 60 month term on the Lease commencing October 1, 2011 and provides for aggregate base rent of $806,400.00 for the 60 month period.A copy of the Second Amendment is filed herewith as Exhibit 10.1 and is incoropoated herein by reference. Item 9.01. Financial Statements and Exhibits (b) Exhibits. 10.1 Second Amendment to Lease, dated May 23, 2011, by and between Fawn Industrial, LLC, 1881 Industrial LLC and Tengion, Inc. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TENGION, INC. Date:May 25, 2011 By: /s/ Joseph W. La Barge Joseph W. La Barge Vice President,General Counsel & Secretary - 3 - Exhibit Index Exhibit No. Description Second Amendment to Lease, dated May 23, 2011, by and between Fawn Industrial, LLC, 1881 Industrial LLC and Tengion, Inc. -4 -
